                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    HAKEEM SULTAANA,                                )     Case No. 1:15-CV-00382
                                                    )
         Plaintiff,                                 )     JUDGE DONALD C. NUGENT
                                                    )
         v.                                         )     MAGISTRATE JUDGE
                                                    )     THOMAS M. PARKER
    JOHN JERMAN, et al.,                            )
                                                    )
         Defendant.                                 )     ORDER
                                                    )

        Plaintiff Hakeem Sultaana, an Ohio prisoner proceeding pro se, filed a 42 U.S.C. § 1983

complaint, alleging, in relevant part 1, that Defendant-Detectives John Jerman and Richard

Williamson (the “defendant-detectives”) violated his constitutional rights by illegally seizing

currency from his home pursuant to a defective arrest warrant issued pursuant to a defective

affidavit by Detective Jerman. See ECF Doc. 1 at 3-6; see also ECF Doc. 23. This court initially

dismissed Sultaana’s complaint, which included claims against the defendant-detectives and

other government officers/employees. ECF Doc. 7. The Sixth Circuit reversed in part, finding

that Sultaana alleged sufficient facts to state a Fourth Amendment claim under § 1983 for the

defendant-detectives’ allegedly illegal seizure of currency. ECF Doc. 23. The Court affirmed

the dismissal order with respect to all other claims. ECF Doc. 23. The Sixth Circuit remanded



1
  Sultaana’s complaint also raised claims against Judge Peter J. Corrigan, Cuyahoga County, Hilary
Wood, and a John Doe defendant. ECF Doc. 1. This court initially dismissed all of Sultaana’s claims
under 28 U.S.C. § 1915(e). ECF Doc. 7. The Sixth Circuit reversed in part with respect to Sultaana’s
illegal seizure of currency claim against Detectives Jerman and Williamson, but affirmed in part with
respect to the dismissal of all other claims. ECF Doc. 23.
Sultaana’s case for further proceedings. ECF Doc. 23. Since then, expeditious resolution of this

matter has remained elusive. Several deadlines have come and gone, and this court has modified

the case schedule on multiple occasions. The following is the most current case schedule:

        Close of Discovery:                        March 29, 2019
        Filing of Dispositive Motions:             May 3, 2019
        Filing of Responses:                       June 3, 2019
        Filing of Replies:                         June 21, 2019
        Jury Trial:                                December 2, 2019

ECF Doc. 130 at 6; ECF Doc. 167. Additionally, this case was stayed since May 15, 2019,

pending status reports after conferences between Sultaana and now-terminated standby counsel.

See ECF Doc. 147. As implied by the Court’s order setting a trial date and denying

reconsideration of that trial date, this case is no longer stayed. 2 See ECF Doc. 167; ECF Doc.

170 (“Order denying Plaintiff’s motion for reconsideration. This case has been pending over

four years.”).

        This case was initially referred to Magistrate Judge William Baughman, Jr., for general

pretrial supervision, pursuant to Local Rule 72.1 and 28 U.S.C. § 636(b) (permitting, without

regard to whether any party consented, 3 a district judge to designate a magistrate judge to hear

and determine any non-dispositive pretrial matter pending before the court, conduct hearings,

and submit a report and recommendation for proposed findings of fact and disposition on any

pretrial matter in the case). Magistrate Judge Baughman was recused on August 13, 2019, and

the 28 U.S.C. § 636(b) referral was reassigned to me. ECF Doc. 168. A review of the docket


2
  If the implicit lifting of that stay is somehow argued to be unclear, the court now makes the lifting of the
stay explicit.
3
  Sultaana has consistently resisted a magistrate judge referral in this case, asserting that a referral is
improper because he did not consent to magistrate-judge jurisdiction. See, e.g., ECF Doc. 171
(“[O]bjection is lodged since January 6th, 2017, this Court referred this case to [a] [m]agistrate [j]udge . . .
for general pre-trial supervision. But no parties consented to the jurisdiction of [a] [m]agistrate [j]udge.”).
But the Sixth Circuit has made it clear that “a § 636(b) referral does not require the consent of the
parties.” Holt-Orstead v. City of Dickson, 641 F.3d 230, 234 (6th Cir. 2011).
                                                       2
reveals four pending motions: (1) a “motion to compel a discovery response” by the defendant-

detectives (ECF Doc. 136); (2) a “motion for joinder” by Sultaana (ECF Doc. 140); (3) a

“motion to strike defendants’ motion to compel a discovery response” by Sultaana (ECF Doc.

141); and (4) a “motion for extension of time to file dispositive motions” by the defendant-

detectives (ECF Doc. 144).

       For the reasons discussed below, the defendant-detectives’ motion to compel discovery

(ECF Doc. 136) is GRANTED. Sultaana’s motion to strike (ECF Doc. 141) and motion for

joinder (ECF Doc. 140) are DENIED. The defendant-detectives’ motion to extend the time to

file a dispositive motion (ECF Doc. 144) is GRANTED.

I.     Motion to Compel and Motion to Strike

       In their motion to compel, defendant-detectives assert that they attempted to depose

Sultaana on March 29, 2019 – the final day of discovery. ECF Doc. 136 at 1. Sultaana refused

to answer questions and claimed that he never received notice of the deposition. Id. The

defendant-detectives argue that they were in contact with Sultaana during the week preceding the

close of discovery, he said he was available for the deposition from March 25 through 29, 2019,

and on March 28, 2019, and the defendant-detectives noticed Sultaana’s deposition to occur on

March 29, 2019. ECF Doc. 136 at 1-2; ECF Doc. 136-2 at 1; ECF Doc. 133. In response,

Sultaana filed a motion to strike the defendant-detectives’ motion to compel, asserting as a

purported reason to strike the defendants’ motion that he did not receive a copy of it until April

10, 2019. ECF Doc. 141; see also ECF Doc. 145 at 1-2 (noting that the defendants filed their

motion on March 29, 2019).

       Sultaana’s objection to the defendant-detectives’ motion to compel lacks merit. On

March 8, 2019, the court ordered Sultaana to comply with the defendants’ discovery requests,



                                                 3
including their request to conduct a deposition. ECF Doc. 130 at 2-3. Moreover, Sultaana

received notice of the deposition date, indicated he was available on the selected deposition date,

and actually appeared, notwithstanding his apparent refusal to participate in good faith. ECF

Doc. 133; ECF Doc. 136-1 at 1-2. Although normally a deposition notice would be filed earlier

than the day before the deposition, the timing of notice came about after the parties had

consulted and agreed upon the selected date. Further the allegedly late notice did not excuse

Sultaana’s refusal to answer questions. Sultaana was aware Defendants were seeking to depose

him that week and knew that March 29, 2019 was the final day they could do so. ECF Doc. 136-

1; ECF Doc. 136-2; ECF Doc. 130 at 6. Sultaana has not given any good reasons why this Court

should change its mind that he is required to comply with the defendants’ discovery request.

        Defendants’ motion to compel (ECF Doc. 136) is GRANTED. 4

        Plaintiff’s motion to strike (ECF Doc. 141) is DENIED.

        Deposition of Sultaana shall be completed no later than September 6, 2019. Trial begins

in December. If Sultaana does not comply with this order instructing him to cooperate in his

deposition, the court may consider sanctions against Sultaana, including dismissal of his claims

with prejudice. See Vance v. Secretary, U.S. Dep’t of Veterans Affairs, 289 F.R.D. 254 (S.D.

Ohio 2013) (dismissing plaintiff’s complaint with prejudice due in part to his failure to appear at

his deposition).

II.     Motion for Joinder

        Sultaana moves to join under Fed. R. Civ. P. 19 “Detective Matthew Massey, Cuyahoga

County Sheriff’s Warrant Unit Sgt. Sharpe, UTHE, Sikora, and Civilian Ride Along (John Doe)”


4
 In their motion, the defendant-detectives also ask that the Court award “reasonable expenses incurred in
making [their] motion, including ordering Plaintiff to pay the expense of the court reporter present [on the
day the original deposition was to be taken].” ECF Doc. 136. In the interest of expediency, the Court
will withhold ruling on this issue until after disposition on the merits.
                                                     4
as defendants. ECF Doc. 140. He asserts that he discovered these other individuals were present

during and assisted with his arrest, during which Jerman and Williamson allegedly seized his

cash. ECF Doc. 140 at 2-3. Sultaana asserts that, if the additional defendants are not joined, the

court would not be able to accord complete relief among existing parties. ECF Doc. 140 at 3; see

also ECF Doc. 146; ECF Doc. 155.

       The defendant-detectives respond that Sultaana’s motion should be denied because it is:

(1) late; (2) a baseless dilatory tactic; and (3) made almost two years after he received the

document that led him to the discovery of these individuals’ alleged involvement. ECF Doc. 142

at 1-2. The defendant-detectives assert that Sultaana has not shown good cause for failing to

seek joinder sooner and before discovery closed. ECF Doc. 142 at 2.

       The time to join new parties expired on June 15, 2017. ECF Doc. 43. As stated in this

Court’s earlier orders, new parties can be added to this case only upon a showing of good cause.

See ECF Doc. 51 at 2. Further, the Sixth Circuit’s specific finding that this case “encompasses a

single, narrowly defined issue” – whether Jerman and Williamson improperly seized cash from

his home during the execution of a valid arrest warrant – further limits any potential joinder. See

ECF Doc. 116 at 1; ECF Doc. 111 at 1; ECF Doc. 130 at 2-3.

       Sultaana has not shown good cause why the additional parties should be joined at this late

date. First, Sultaana has not shown that the additional parties are necessary because: (1) he has

not shown any reasons why the court could not accord complete relief between Sultaana, Jerman,

and Williamson based on the claims currently before the court in the absence of the additional

parties; and (2) he has not shown that the additional parties claim any interest related to the

resolution of Sultaana’s claims against Jerman and Williamson. See Fed. R. Civ. P. 19(a)(1).

Further, Sultaana has not explained how or when he acquired the report from which he



                                                  5
discovered the additional parties’ alleged involvement in his arrest (assuming he did not receive

it in the defendants’ production two years ago), nor has he given any reasons why he waited so

long to seek joinder. See ECF Doc. 140; ECF Doc. 146; ECF Doc. 155. Moreover, discovery is

closed. Trial is scheduled for December. Adding new parties now would inevitably lead to a

postponement of the trial, something the court has already concluded shall not occur.

       Sultaana’s motion for joinder is DENIED. 5

III.   Motion for Extension

       The deadline for filing dispositive motions has long since passed, but the deposition of

Sultaana is still outstanding. It is important that Sultaana be deposed before parties can file

dispositive motions, so Defendants’ motion for extension is GRANTED.

       Because trial has been scheduled for December 2, 2019, parties shall adhere to an

abbreviated briefing schedule. Dispositive motions are to be filed by September 20, 2019,

responses shall be filed not later than October 4, 2019, and replies are due by October 14, 2019.

No extensions shall be granted.

IV.    Summary

       The stay is lifted. The defendant-detectives’ motion to compel discovery (ECF Doc. 136)

is GRANTED. The defendant-detectives request for expenses in filing a motion to compel and

for court reporter fees on the date the original deposition was to occur (ECF Doc. 136 at 2) is

held in abeyance. Sultaana’s motion to strike (ECF Doc. 141) and motion for joinder (ECF Doc.

140) are DENIED. The defendant-detectives’ motion to extend the time to file a dispositive

motion (ECF Doc. 144) is GRANTED.




5
 This decision does not address, and should not be construed to opine regarding, whether Sultaana may
pursue his claims against the parties he seeks to join by filing a separate lawsuit against them.
                                                   6
         The new, expedited case schedule is as follows:

Deadline for Deposition of Sultaana:                  September 6, 2019

Deadline for Dispositive Motions:                     September 20, 2019

Responses in Opposition to Dispositive Motions: October 4, 2019

Replies to Responses in Opposition:                   October 14, 2019

Trial:                                                December 2, 2019

         No further extensions will be granted. This case is over four years old.

         IT IS SO ORDERED.

Dated: August 29, 2019



                                                      Thomas M. Parker
                                                      United States Magistrate Judge




                                                  7
